UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1231


DAVID NJOROGE   GITATA;   MARY   WANJA   GITATA;   KEVIN   MUCHUGIA
NJOROGE,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 2, 2012                 Decided:   October 31, 2012


Before KING and    SHEDD,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jeremy L. McKinney, MCKINNEY PERRY & COALTER, Greensboro, North
Carolina, for Petitioners.   Gregory G. Katsas, Acting Assistant
Attorney General, Richard M. Evans, Assistant Director, Virginia
Lum, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David   Njoroge       Gitata,      Mary   Wanja   Gitata   and   Kevin

Muchugia Njoroge, natives and citizens of Kenya, petition for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing    their   appeals     from       the   immigration   judge’s    order

denying their applications for asylum, withholding from removal

and withholding under the Convention Against Torture (“CAT”). 1                 2



We deny the petition for review.

           To establish eligibility for withholding of removal,

an alien must show a clear probability that if he was removed to

his native country, his “life or freedom would be threatened” on

a   protected   ground.      8    U.S.C.      §    1231(b)(3)(A)   (2006);   see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                 A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.                INS v. Stevic, 467 U.S.
407, 429-30 (1984).




      1
       The Petitioners do not challenge the denial of asylum or
the denial of relief under the CAT. This court will not review
those findings. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004) (finding that failure to raise a challenge in an
opening brief results in abandonment of that challenge);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (same).
      2
       Kevin Muchugia Njoroge is a derivative applicant to David
Gitata’s application for relief.



                                         2
              In order to qualify for relief, an applicant must show

that his persecutor was motivated in part by the applicant’s

race, religion, nationality, membership in a particular social

group, or political opinion.               See Menghesha v. Gonzales, 450
F.3d 142, 148 (4th Cir. 2006). 3                However, the protected ground

cannot be incidental, tangential, superficial or subordinate to

any other reason for the harm.             In re J-B-N- & S-M-, 24 I. & N.

Dec. 208, 214 (BIA 2007).

              Withholding of removal is mandatory if the alien meets

the standard of proof.              Gandziami-Mickhou v. Gonzales, 445 F.3d
351,       352-53    (4th    Cir.    2006).       A   determination       regarding

eligibility         for     withholding    of    removal     is   conclusive    if

supported by substantial evidence on the record considered as a

whole.        INS v.      Elias-Zacarias,       502 U.S. 478,   481    (1992).

Further, administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.      8 U.S.C. § 1252(b)(4) (2006).

       3
        Because Gitata’s application was filed prior to the
enactment of the Real ID Act, the amendment to the INA requiring
that a protected ground be one central reason for the
persecution is not applicable in his instance.       See Abdel-
Rahman v. Gonzales, 493 F.3d 444, 453 n.12 (4th Cir. 2007). On
the other hand, Mary Gitata, whose application was filed after
the Act’s effective date, must meet the “one central reason”
standard in 8 U.S.C. § 1158(b)(1)(B)(i) (2006).   Id.; see also
Matter of C-T-L-, 25 I. & N. Dec. 341, 344-46 (BIA 2010)
(extending   statutory   “one  central   reason”   standard   to
withholding of removal).



                                          3
            We    conclude       that    substantial           evidence      supports     the

finding that neither David nor Mary Gitata showed that they were

persecuted or that there was a clear probability of persecution

on   account     of    a   protected     ground.             This    conclusion    includes

consideration         of   the    arguments        that       the    Petitioners       had   a

political      opinion     or    one    imputed         to   them    or   that   they     were

members of a particular social group.

            Accordingly,         we    deny       the    petition      for     review.       We

dispense    with       oral      argument     because          the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION DENIED




                                              4